Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 38-59, drawn to a system, classified in A61N 1/0534.

II. Claims 60-73, drawn to non-transitory computer-readable memory medium and method, classified in A61N 1/3787.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: they have different/divergent fields of search since they require different search queries (See MPEP 808.02(C)).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Specie Requirement
This application contains claims directed to the following patentably distinct species: Applicant is required to elect a single specie from each of the following specie groups A-C. That is, Applicant must elect 1) a single specie from specie group A, 2) a single specie from specie group B, and 3) a single specie from specie group C.

Specie Group A:
Specie A1 characterized by the transmitter circuitry is further configured to control the movement speed of the individual via the first neuronal stimulation signal;
Specie A2 characterized by the transmitter circuitry is further configured to control the pace regularity of the individual via the first neuronal stimulation signal;
Specie A3 characterized by the transmitter circuitry is further configured to control the balance of the individual via the first neuronal stimulation signal;
Specie A4 characterized by the transmitter circuitry is further configured to control a frequency of the first neuronal stimulation signal;
Specie A5 characterized by the transmitter circuitry is further configured to control a pulse width of the first neuronal stimulation signal;
Specie A6 characterized by the transmitter circuitry is further configured to control a pulse shape of the first neuronal stimulation signal;
Specie A7 characterized by the transmitter circuitry is further configured to control an amplitude of the first neuronal stimulation signal; and
Specie A8 characterized by a specifically and distinctly recited combination of species A1-A7.

Specie Group B:
Specie B1 characterized by the information about the body posture of the individual in the form of information about an articulation state of a joint of the individual;
Specie B2 characterized by the information about the body posture of the individual in the form of information about the balance of the body of the individual;
Specie B3 characterized by the information about the body posture of the individual in the form of information about a surface contact of a part of the body of the individual; and
Specie B4 characterized by a specifically and distinctly recited combination of species B1-B3.


Specie Group C:
Specie C1 characterized by controlling a frequency of the first neuronal stimulation signal;
Specie C2 characterized by controlling a pulse width of the first neuronal stimulation signal;
Specie C3 characterized by controlling a pulse shape of the first neuronal stimulation signal;
Specie C4 characterized by controlling an amplitude of the first neuronal stimulation signal;
Specie C5 characterized by controlling a frequency of the second neuronal stimulation signal;
Specie C6 characterized by controlling a pulse width of the second neuronal stimulation signal;
Specie C1 characterized by controlling a pulse shape of the second neuronal stimulation signal;
Specie C8 characterized by controlling an amplitude of the second neuronal stimulation signal; and 
Specie C9 characterized by a specifically and distinctly recited combination of species C1-C8.

The species are independent or distinct because they are mutually exclusive and patentably distinct. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: they have different/divergent fields of search since they require different search queries (See MPEP 808.02(C)).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792